Citation Nr: 1213030	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  04-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for additional disability of the right hand involving median and radial nerve paralysis, as a result of VA carpal tunnel release surgery on December 2, 1999, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran had active service from January 1971 to November 1972 and subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACTDUTRA) with Reserve components.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to compensation under 38 U.S.C.A. § 1151 for disability claimed due to VA surgery. 
 
In decisions of August 2007 and August 2010, the Board remanded the claim for compensation under 38 U.S.C.A. § 1151 to the RO for further development.  In the introduction of both decisions, the Board had noted that in a document submitted in June 2003, the Veteran had claimed service connection for an acquired psychiatric disorder.  In those decisions the Board indicated that the RO had not yet adjudicated the June 2003 claim, and therefore the Board referred the matter to the RO for appropriate action, presumably adjudication of the claim.  On further review the Board finds that the RO had adjudicated the June 2003 claim in an August 2003 rating decision.  Thus no further action by the RO is necessary on that matter.

The record shows that a combined evaluation of 80 percent is in effect for the Veteran's service-connected disabilities.  During a June 2000 VA examination the Veteran indicated he was unable to work due to service-connected disabilities, including that resulting from the December 2, 1999, VA surgery for which this decision grants benefits under 38 U.S.C.A. § 1151.  The Veteran's combined schedular rating meets the requirements for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(a) (2011).  Thus, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

FINDING OF FACT

The Veteran has additional disability of the right hand involving median and radial nerve paralysis caused by December 2, 1999, VA right carpal tunnel release surgical treatment; the proximate cause of this additional disability was that VA furnished the surgical treatment without the Veteran's informed consent.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151, for additional disability of the right hand involving median and radial nerve paralysis, have been met. 38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800, 17.32 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants benefits under the provisions of 38 U.S.C.A. § 1151 for additional right hand disability of median and radial nerve paralysis as a result of VA treatment, which constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The appellant contends that he is entitled to benefits under the provisions of 38 U.S.C.A. § 1151 for additional right hand disability as a result of VA treatment.  The Veteran asserts that he has additional right hand disability that was caused by right carpal tunnel release surgery on December 2, 1999, at a VA medical facility.

Under 38 U.S.C.A. § 1151 (West 2002), controlling laws and regulations provide that in order to warrant compensation the Veteran must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2011). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment actually caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011). 

Section 3.361(d) states that consent may be express (i.e. given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d)(1). 

38 C.F.R. § 17.32(d)(1), however, additionally provides that signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d)(1)(ii).  In addition, if there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded. 38 C.F.R. § 17.32(d)(2).

The determination of whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA treatment records in 1999 leading up to the December 2, 1999 carpal tunnel release include the report of an EMG (electromyography) examination in June 1999 showing bilateral compressed neuropathy.  A problem list in July 1999 includes a finding of nerve compression neuropathy of the bilateral arms per EMG, and complaints of numbness in the hands.  A VA treatment record in November 1999 includes an impression of right carpal tunnel syndrome, mild weakness, positive EMG and NCS (nerve conduction study) for bilateral carpal tunnel syndrome.

A VA neurosurgery department performed right carpal tunnel release on the Veteran on December 2, 1999 in treatment of the diagnosed right carpal tunnel syndrome.  The operation report shows that the Veteran presented prior to the surgery with complaints of paresthesias in the right median nerve distribution, and that EMG and NCS confirmed carpal tunnel syndrome.    

The operation report shows that the Veteran was taken back to a major operating room at the Gainesville VA Medical Center awake.  He was then sedated and injected with local analgesic in the right palm.  The palm was prepped and draped in a sterile fashion on an arm board.  A sharp curvilinear incision was then made around the base of the thenar eminence about three centimeters in length.  The remainder of the report contains a description of the surgical procedure, which shows no clear indications of any problems occurring contemporaneously during the surgery.  The report recorded that there were no complications.

VA treatment records show that the Veteran was seen beginning on December 16, 1999, and several times later that month, with complaints of decreased sensation of the right hand fingers, an inability to move the thumb, decreased grip, and a skin condition of skin flaking at the digits.  Impressions included: paresis and paresthesias status post carpal tunnel release; dermatitis of unknown etiology; status post carpal tunnel release with neuropathy.

VA treatment records in 2000 show continued complaints and treatment of right hand symptoms.  In February 2000 the Veteran had significant pain, palmar erythema, and swelling, and there was a conclusion of neuritis after right carpal tunnel release.  Later that month, a VA plastic surgeon discussed the symptoms and stated he was unsure of the etiology.  

VA treatment records show that in March 2000 a VA provider opined that the wrist surgery could not account for all of the deficits; and that the Veteran obviously had involvement of the radial, median, and ulnar nerves.  An April 2000 treatment report noted that there was NCS evidence of acute severe denervation of the right abductor pollicis; and that the conclusion from the study was right median neuropathy secondary to nerve injury at the wrist.

A June 2000 VA examination report shows that the Veteran reported he had worked as a truck driver prior to the December 2, 1999 surgery, and that he was told he would be able to go back to work after the surgery but the Veteran had not been able to go back to work since the surgery.  

On examination of the right hand, it was darker, and sort of a purplish hue as compared to the left hand.  There was no function of the thumb.  The thumb and index finger were numb and the thumb was quite cold to touch.  The examiner found there was significant loss of function of the median and radial nerve of the right hand.  There was nearly complete paralysis of the thumb, which the examiner found to be due to the severe denervation of the right abductor pollicis.  There was also right median neuropathy.  After examination the examiner opined that each of the symptoms was the residual and consequence of the December surgery, and "not due to the natural progression."

A May 2010 VA examination report shows that after reviewing the claims file, the examiner opined that he could find no evidence of negligence, improper skill, error in judgment, etcetera that could support a claim under 38 U.S.C.A. § 1151.  He stated that everything was done appropriately and indicated that sometimes the surgery is ineffective and sometimes there are complications despite the best care.  He opined that the fact that the surgery did not totally resolve or the Veteran had more symptoms did not dictate negligence by itself and the examiner found no negligence.

A September 2010 VA examination report shows that findings included that there was decreased strength on the right index finger and right thumb.  Sensation was absent to pinprick and vibration.  The report contains an assessment that the 
Veteran suffers from residual effects of both cervical radiculopathy and carpal tunnel syndrome on the right.  The examiner opined that an additional carpal tunnel surgery may not be of additional value since it is now apparent that he has permanent residual damage.  

After examination, the examiner opined that the "additional disability is less likely as not caused by or a result of the VA surgical treatment."  At the end of the report, the examiner concluded that it was hard to ascertain without speculation a determination of the contribution of the carpal tunnel surgery to the Veteran's hand exfoliative dermatitis, hand arthritis, cervical disc disease, and median nerve neuropathy. 

In summary, the medical evidence supports the Veteran's contention that the symptomatology of his right hand and wrist disability was worse following the December 2, 1999 surgery, constituting additional disability involving median and radial nerve paralysis.  As discussed above, in the months leading up to the December 2, 1999 surgery, VA treatment records show bilateral carpal tunnel syndrome with symptoms of bilateral compressed neuropathy, numbness in the hands, and mild weakness.  The December 2, 1999 VA operation report shows that just prior to the surgical treatment, the Veteran reported complaints of paresthesias in the right median nerve distribution, and the surgery report noted that EMG and NCS confirmed carpal tunnel syndrome.  

The clinical record after the December 2, 1999, right carpal tunnel release reflects additional disability, which as reflected in the June 2000 VA examination report, shows that there was significant loss of function of the median and radial nerve of the right hand, with nearly complete paralysis of the thumb.  The examiner found this to be due to the severe denervation of the right abductor pollicis.  There was also right median neuropathy.

As discussed, the evidence is conflicting as to whether the additional disability was due to the December 2, 1999 surgery.  However, based on the evidence overall, the Board finds that the evidence is in equipoise as to the likelihood that the additional disability was due to the December 2, 1999, VA surgery.  

The Board further finds that based on the evidence of record, that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Given that the Veteran underwent surgery that involved sedation and therapeutic treatment, a signed consent was required.  See 38 C.F.R. § 17.32(d)(1)(ii).  

In this regard, in August 2007 the Board remanded the case to the RO for further development.  In that Remand the Board noted that there was no VA OF 522 Authorization for Administration of Anesthesia & Performance of Operations or other VA authorized consent form of record.  See 38 C.F.R. § 3.361(d)(1)(ii).  Review of the records on file shows that despite diligent efforts by the RO to comply with the August 2007 Remand, VA has not been able to locate an informed consent form regarding the September 2, 1999 VA surgery. 

Based on the foregoing, the Board finds that VA furnished the Veteran's hospital care or medical or surgical treatment associated with the December 2, 1999, surgery without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  As such, the Veteran's case meets the criteria under the provisions of 38 U.S.C.A. § 1151 for entitlement to compensation for additional disability of the right hand involving median and radial nerve paralysis, as a result of VA carpal tunnel release surgery on December 2, 1999.  The evidence shows that the Veteran had additional disability when compared to the right hand and wrist neurological condition immediately before the surgery, and that additional disability resulted from the surgery.  The evidence shows that the December 2, 1999, surgical treatment actually caused the Veteran's additional disability involving median and radial nerve paralysis.  Further, the evidence shows that the proximate cause of the additional disability was that VA furnished the surgical treatment without his informed consent as the evidence indicates that he did not receive any applicable informed consent form related to the December 2, 1999 surgery.  As such, the claim is granted.


ORDER

Entitlement to compensation for additional disability of the right hand involving median and radial nerve paralysis, as a result of VA carpal tunnel release surgery on December 2, 1999, under the provisions of 38 U.S.C.A. § 1151, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


